417 F.2d 559
71 L.R.R.M. (BNA) 2912, 135 U.S.App.D.C. 142
AMALGAMATED CLOTHING WORKERS OF AMERICA, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Henry I. SiegelCo., Inc., Intervenor.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HENRY I. SIEGEL CO., Inc., Respondent.HENRY I. SIEGEL CO., Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, AmalgamatedClothing Workers of America, AFL-CIO, Intervenor.
Nos. 21086, 21131, 21316.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1968.Decided July 15, 1969, Certiorari Denied Jan. 12, 1970, See90 S. Ct. 556.

Mr. Clifford D. Reznicek, New York City, of the bar of the Supreme Court of New York, pro hac vice, by special leave of court, with whom Mr. Jacob Sheinkman, New York City, was on the brief, for petitioner in No. 21,086 and intervenor in No. 21,316.
Mr. Elliott Moore, Attorney, National Labor Relations Board, with whom Mr. Arnold Ordman, General Counsel, Mr. Dominich L. Manoli, Associate General Counsel, Mr. Marcel Mallet-Prevost, Assistant General Counsel, and Mr. Harold B. Zanoff, Attorney, National Labor Relations Board, were on the brief, for respondent in Nos. 21,086 and 21,316 and petitioner in No. 21,131.
Mr. Osmond K. Fraenkel, New York City, for intervenor in No. 21,086, respondent in No. 21,131, and petitioner in No. 21,316.
Before BAZELON, Chief Judge, PRETTYMAN, Senior Circuit Judge, and WRIGHT, McGOWAN, TAMM, LEVENTHAL, ROBINSON, MacKINNON, and ROBB, Circuit Judges.
On Petitions to Review and Cross-Petition for Enforcement of an Order of the National Labor Relations Board
PRETTYMAN, Senior Circuit Judge:


1
In this case the Labor Board set aside an election on account of unfair labor practices by an employer and thereupon issued a bargaining order upon the evidence of authorization cards.  Upon the authority of the opinion and decision of the Supreme Court in NLRB v. Gissel Packing Co., Inc., et al.,1 the decision and ruling of the Board are affirmed.  It will present an appropriate order of enforcement.



1
 395 U.S. 575, 89 S. Ct. 1918, 23 L. Ed. 2d 547 (1969)